PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chiesa, Octavio
Application No. 15/417,169
Filed: 26 Jan 2017
For: Online Social Networking System

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed April 5, 2022.  

The renewed petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form (PTO/SB/64). This is not a final agency action within the meaning of 5 U.S.C.  704.

On December 13, 2018, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.137(a). Accordingly, the application became abandoned on March 14, 2019. On July 10, 2019, the Office mailed a Notice of Abandonment.  On July 29, 2021, applicant a petition under 37 CFR 1.137(a) to revive the application, which was dismissed by the decision issued on October 5, 2021. On April 5, 2022, applicant filed a “Renewed Petition – Additional Explanation,” accompanied by a $580 fee for a four-month extension of time for response.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not satisfy requirement (3). 

Petitioner has provided an additional explanation regarding the delay in submitting a timely reply and the filing of a petition to revive. The “Renewed Petition – Additional Explanation” submitted on April 5, 2022, does not support a conclusion that the entire delay was unintentional, but rather raises further questions as to whether the delay of applicant-inventor was unintentional. 

The patent practitioner provided an explanation of the extended period of delay as follows:

          The undersigned did receive the courtesy reminder postcard mailed on 12/21/2018 notifying the petitioner of new correspondence, and the undersigned attempted to contact the petitioner telephonically in December 2018. The undersigned also sent a follow up email in in March 2019, the Applicant did not receive the email. The undersigned again emailed the petitioner regarding abandonment and the opportunity to revive in July of 2019 when the application became abandoned, but that email communication was also not received.

          The petitioner contacted the undersigned in 2021 to follow up on patent and trademark matters and learned of the abandonment, and thereafter the undersigned prepared a response and revival petition, which were submitted on July 29, 2021. 

          Accordingly, the petitioner did not deliberately permit the application to become abandoned. The petitioner also did not change his mind as to the course of action that should have been taken regarding the outstanding office action. And thus, the entire delay was unintentional.

Petition – Additional Explanation, 04/05/22, pp. 1-2.

It appears the delay in filing a timely reply to the non-final Office action of December 13, 2018, and a petition to revive is the result of applicant’s failure to provide the patent practitioner with updated contact information. The patent practitioner attests to making several attempts through different means to contact applicant in December 2018, and March 2019, to discuss the issuance of the non-final Office action on December 13, 2018, as well as in July 2019, regarding the abandonment of the application and filing of a petition to revive. 

On renewed petition, applicant must explain why applicant did not provide the practitioner with updated contact information nor contacted the practitioner to check on the status of the application before July 29, 2021. Further, applicant must explain what prompt applicant to contact the patent practitioner regarding this application on July 29, 2021, over 2.5 years after the mailing of the non-final Office action. In particular, applicant must explain why the Office should not consider the delay intentional. That is, the delay resulted from a deliberately chosen course of action on the part of applicant to allow the application to become abandoned, and then subsequently decided to prosecute the application after a change of circumstances. 

When addressing the delay, applicant is reminded:

Where the applicant deliberately permits an application to become abandoned (e.g., due to a conclusion that the claims are unpatentable, that a rejection in an Office action cannot be overcome, or that the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). An intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988).

A delay resulting from a deliberately chosen course of action on the part of the applicant does not become an "unintentional" delay within the meaning of 37 CFR 1.137 because:

(A) the applicant does not consider the claims to be patentable over the references relied upon in an outstanding Office action;
(B) the applicant does not consider the allowed or patentable claims to be of sufficient breadth or scope to justify the financial expense of obtaining a patent; 
(C) the applicant does not consider any patent to be of sufficient value to justify the financial expense of obtaining the patent;
(D) the applicant does not consider any patent to be of sufficient value to maintain an interest in obtaining the patent; or
(E) the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses.

Likewise, a change in circumstances that occurred subsequent to the abandonment of an application does not render "unintentional" the delay resulting from a previous deliberate decision to permit an application to be abandoned. These matters simply confuse the question of whether there was a deliberate decision not to continue the prosecution of an application with why there was a deliberate decision not to continue the prosecution of an application.

MPEP 711.03(c)(II)(C).

The Office considers three periods of delay when evaluating a petition under 37 CFR 1.137(a) as follows:

(A) the delay in reply that originally resulted in the abandonment;
(B) the delay in filing an initial petition pursuant to 37 CFR 1.137  to revive the application; and
(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137  to revive the application.

As discussed above, the abandonment of an application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137, where the applicant deliberately permits the application to become abandoned. See Application of G, 11 USPQ2d at 1380. Likewise, where the applicant deliberately chooses not to seek or persist in seeking the revival of an abandoned application, or where the applicant deliberately chooses to delay seeking the revival of an abandoned application, the resulting delay in seeking revival of the abandoned application cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. An intentional delay resulting from a deliberate course of action chosen by the applicant is not affected by:

(A) the correctness of the applicant’s (or applicant’s representative’s) decision to abandon the application or not to seek or persist in seeking revival of the application;
(B) the correctness or propriety of a rejection, or other objection, requirement, or decision by the Office; or
(C) the discovery of new information or evidence, or other change in circumstances subsequent to the abandonment or decision not to seek or persist in seeking revival.

Obviously, delaying the revival of an abandoned application, by a deliberately chosen course of action, until the industry or a competitor shows an interest in the invention is the antithesis of an "unintentional" delay. An intentional abandonment of an application, or an intentional delay in seeking the revival of an abandoned application, precludes a finding of unavoidable or unintentional delay pursuant to 37 CFR 1.137. See Maldague, 10 USPQ2d at 1478.

MPEP 711.03(c)(II)(D).

On renewed petition, applicant must provide a detailed explanation of the facts and circumstances surrounding the three periods of delay discussed above (see MPEP 711.03(c)(II)(D)) in support of a conclusion that the entire delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions



By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).